PAUL PRESSLER, Justice,
dissenting.
Finding myself in disagreement with the other members of the court, I would like to record my respectful dissent. In its third point of error, appellant argues that the temporary injunction is void because it does not include an order setting the cause for a trial on the merits. I would sustain appellant’s third point.
TEX.R.CIV.P. 683 provides in part: Every order granting a temporary injunction shall include an order setting the cause for trial on the merits with respect to the ultimate relief sought.... (emphasis added).
The requirements of Rule 683 are mandatory and must be strictly followed. When a temporary injunction order does not adhere to the requirements of Rule 683, there is a presumption that the trial court abused its discretion and the injunction must be dissolved. See Crouch v. Crouch, 164 S.W.2d 35 (Tex.Civ.App.—Waco 1942, no writ); University Interscholastic League v. Torres, 616 S.W.2d 355 (Tex.Civ.App.—San Antonio 1981, no writ); Smith v. Hamby, 609 S.W.2d 866 (Tex.Civ.App.—Fort Worth 1980, no writ).
Here the temporary injunction order did not set the cause for a trial on the merits. Regardless of the merits of the temporary injunction, it must be dissolved because the appellant has been denied its statutory right to have a specific trial date set.